Citation Nr: 0025973	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for cervical spine 
disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1955 to March 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) April 1998 rating decision which 
denied a rating in excess of 40 percent for the service-
connected cervical spine disability.


REMAND

The veteran's increased rating claim is well grounded as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This is based on his assertion that the 
impairment resulting from his service-connected cervical 
spine disability has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

A VA fee-basis orthopedic examination was most recently 
performed in August 1998, addressing both objective and 
subjective manifestations of the disability involving the 
veteran's cervical spine; a review of the examination report 
indicates that the claims file was not available for the 
examiner's review in conjunction with the examination.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  While the 
pertinent VA regulations do not give past medical reports 
precedence over current findings, a rating specialist should 
review the entire recorded history of a disability in order 
to make a more accurate evaluation.  See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, the 
claims file must be made available for review by the examiner 
in conjunction with reexamination.

The available evidence of record reveals that the veteran 
underwent cervical spine surgery in February 1998, and this 
fact was addressed on VA fee-basis orthopedic examination in 
August 1998; as indicated above, however, the claims file was 
not reviewed by the examiner in conjunction with the 
examination, and the veteran's pertinent history appears to 
have been discussed only based on history as reported by him.  
On examination in August 1998, the veteran indicated that he 
was going to see his neurosurgeon in September 1998, and that 
he may have to undergo more cervical spine surgery.  

By January 1999 letter from the RO, the veteran was requested 
to execute authorization for release of medical records, VA 
Form 21-4142, relative to treatment for his cervical spine 
disability since January 1997, but no response to that letter 
has been received to date.  Nevertheless, as the available 
evidence suggests that the veteran's cervical spine 
disability may be worse than when originally rated, and the 
available evidence is clearly inadequate to evaluate the 
current state of the condition, a new orthopedic examination 
should be performed, see Olsen v. Principi, 3 Vet. App. 480 
(1992), and he should be afforded another opportunity to 
identify and/or submit pertinent medical records.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him in association 
with his cervical spine disability since 
January 1997.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder.  All attempts to obtain 
the medical records must be fully 
documented in the claims file.

2.  Thereafter, the veteran should be 
afforded another VA orthopedic 
examination to determine the severity of 
his service-connected cervical spine 
disability.  The examination report 
should include a description of all 
pertinent symptoms and clinical 
findings, and an assessment of the 
resulting functional impairment.  All 
findings should be recorded.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should so reflect 
this fact.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his service-
connected cervical spine disability and 
provide an assessment as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of the manifestations 
relative to the veteran's ability to 
function in the employment arena, and 
should also specify whether there are 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the 
cervical spine and functional impairment 
due to pain.  

3.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) (1999).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(the Board is precluded from assigning 
an extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

- 5 -


